Citation Nr: 9910345	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from November 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
VA RO which denied an increase in a noncompensable rating for 
service-connected prostatitis.  

The Board notes that there are other matters not properly on 
appeal at this time.  In April 1997,  the veteran claimed 
service connection for prostate cancer, a deformed penis with 
nerve damage, and impotency as secondary to the service-
connected prostatitis.  He also claimed compensation for the 
additional conditions under 38 U.S.C.A. § 1151 as being due 
to VA treatment.  In an October 1997 rating decision, the RO 
denied both claims.  As the veteran did not appeal this 
decision, the issues are not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp.1998).


FINDINGS OF FACT

The veteran's service-connected prostatitis is asymptomatic; 
the prostate gland has been surgically removed as treatment 
for non-service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for a compensable evaluation for prostatitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp.1998); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, Code 7527 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from November 
1942 to January 1946 and from November 1955 to September 
1957.  A review of his service medical records shows that 
during the veteran's first period of service no abnormalities 
of the genitourinary system were noted.  In July 1956, he was 
treated after he complained of discharge from the penis and 
blood on his shorts.  The diagnosis was non-specific 
urethritis.  On separation examination in September 1957, the 
prostate gland was negative for current disability.  

In November 1957, the veteran filed his initial claim for 
service connection for prostatitis.  

During VA hospitalization from November 1957 to January 1958, 
the veteran was treated for low back and ulcer conditions.  
In reporting his past medical history, he said that during 
service he had a prostate problem but the condition cleared 
in two weeks.  No prostate problem was noted on examination 
during the current admission.

A February 1958 RO decision granted service connection for 
prostatitis and assigned a noncompensable rating.  

At a December 1962 VA examination, the prostate was normal on 
physical examination; there was a slight increase in pus 
cells on a prostatic smear; and the diagnosis was mild non-
specific prostatitis.

During a September 1982 VA hospitalization for pneumonia, it 
was incidentally noted that a prostate nodule was present and 
that such condition would be further evaluated.

An operative report from Millard Fillmore Hospital shows that 
the veteran was seen in October 1985 for complaints of 
urinary frequency, slow stream and some post void dribbling.  
He underwent a cytoscopy and was given a post-operative 
diagnosis of benign prostatic hypertrophy (BPH).  

Private treatment notes from February and September 1986 show 
that the veteran denied urinary frequency, hesitancy or 
slower stream but continued to have post-void dribbling.  

In October 1987, the veteran was briefly hospitalized in a VA 
facility with a complaint that he was unable to void.  A 
Foley catheter was inserted and urine was removed.  It was 
noted that a recent prostate biopsy was benign.   The 
diagnosis was BPH, acute urinary retention.  

A VA hospital discharge summary shows that the veteran was 
admitted in November 1989 with a diagnosis of BPH.  He 
reported a 2-year history of prostatism with urinary 
retention, and he denied a history of prostatitis.  It was 
noted that recent studies had confirmed BPH and he had 
experienced urinary frequency, nocturia, reduced stream, 
hesitancy, and incomplete voiding.  He underwent a 
transurethral resection of the prostate (TURP).  The 
discharge diagnosis was BPH.

An October 1995 VA hospital discharge summary shows that the 
veteran was diagnosed with localized cancer of the prostate 
and underwent a radical perineal prostatectomy.  

During a November 1995 VA outpatient visit, the veteran 
reported incontinence following the prostatectomy which would 
not improve.  He was instructed to do Kegel exercises and 
return to the clinic if he had further problems.  During 
visits from February to August 1996, the veteran repeatedly 
indicated that he did not have bladder difficulty and was 
completely continent.  It was noted the prostate was 
surgically absent.  The diagnosis was status post 
prostatectomy.

In September 1996, the RO received the veteran's current 
claim for an increase in a noncompensable rating for the 
service-connected prostatitis.  In November 1996, the RO 
denied the claim.

In an April 1997 notice of disagreement, the veteran 
indicated that he had a burning sensation during urination 
and post-void dripping.  He stated that he suffered from 
impotency, which he attributed to his service-connected 
prostate condition and multiple surgeries.  He indicated that 
he believed that the TURP procedure caused his prostate 
cancer.  He stated that during the TURP procedure, a nerve 
was cut which caused his penis to curve.  

On VA genitourinary examination in June 1997, the veteran's 
history was reviewed.  It was noted that he had early 
symptoms of BPH in 1985 and underwent a TURP in 1989, and 
that in 1995 he was diagnosed with prostate cancer and 
underwent a radical perineal prostatectomy.  It was reported 
that the veteran was doing well without any evidence of 
recurrence of prostate cancer.  The examiner indicated that 
incontinence and erectile dysfunction were normal following 
prostatectomy.  On physical examination, normal testes and 
penis were noted.  The examiner commented that the prostate 
was absent since the veteran had had a prostatectomy.  The 
diagnoses were BPH status post TURP, carcinoma of the 
prostate status post radical perineal prostatectomy, erectile 
dysfunction secondary to prostatectomy, and Peyronie's 
disease.  The examiner noted that the veteran's claim that 
his prostate cancer was the result of the TURP procedure was 
untrue since that procedure has never been shown to cause 
cancer of prostate.  It was also noted that the allegation 
that a nerve was cut after the TURP procedure was not true.  
The examiner indicated that the curvature of the penis was 
called Peyronie's disease and was due to a very common but 
unknown entity.  

In his December 1997 substantive appeal (VA Form 9), the 
veteran asserted that a compensable rating was warranted for 
his prostatitis.  The form also contains a statement (with an 
apparant signature by Dr. John Vallee) that the veteran's 
current impotence was likely the result of the radical 
prostatectomy.

II.  Analysis

The veteran's claim for a compensable rating for service-
connected prostatitis is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is to be 
evaluated under criteria pertaining to voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  Voiding 
dysfunction involving urine leakage  (including continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) is rated 20 percent 
when requiring the wearing of absorbent materials which must 
be changed less than twice a day.  Voiding dysfunction 
involving urinary frequency is rated 10 percent when there is 
a daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  Voiding dysfunction 
involving obstructed voiding is rated 0 percent when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 or 2 times per year; and such 
condition is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of symptoms such 
as post void residuals greater than 150 cc, uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
and stricture disease requiring periodic dilatation every 2 
to 3 months. 38 C.F.R. § 4.115a.  

Urinary tract infection is rated 10 percent when it requires 
long-term drug therapy, 1 to 2 hospitalizations per year, 
and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a.

When rating a service-connected disability, the entire 
history must be borne in mind, although the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

Manifestations not resulting from a service-connected 
disability may not be used in establishing the compensation 
rating.  38 C.F.R. § 4.14.

Historical records show little evidence of active prostatitis 
in the years after service.  The medical records show that in 
1985 the veteran developed symptoms of BPH which required a 
TURP in 1989, and in 1995 he was diagnosed as having prostate 
cancer which was treated by a radical prostatectomy (the 
entire prostate gland was removed).  The 1997 VA examination 
noted diagnoses of status post TURP for BPH, and status post 
radical perineal prostatectomy for prostate cancer.

The veteran's only service-connected prostate condition is 
prostatitis (inflammation of the prostate gland).  Neither 
BPH (which required a TURP) nor prostate cancer (which 
required a radical prostatectomy) is service connected, and 
manifestations of such conditions may not be used to rate the 
service-connected prostatitis.  Medical records from before 
and between these operations do not show symptoms of active 
prostatitis.  In the last operation for non-service-connected 
prostate cancer, the prostate gland was removed, and thus 
logically the veteran cannot now have prostatitis 
(inflammation of the the prostate gland).  His current 
genitourinary symptoms are not due to service-connected 
prostatitis.  The Board concludes that service-connected 
prostatitis is asymptomatic and properly rated 0 percent.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a compensable rating for service-connected 
prostatitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased (compensable) rating for prostatitis is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

